Citation Nr: 1739093	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-34 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a left liver cyst.

2.  Entitlement to service connection for testicular hydroceles.

3.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar strain.  

4.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder adhesive capsulitis.

5.  Entitlement to an initial compensable evaluation for right knee strain. 

6.  Entitlement to an initial compensable evaluation for left knee strain. 

7.  Entitlement to an initial compensable evaluation for tension headaches. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1976, from December 1983 to August 1994, and from September 1998 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction of the case has been transferred to the RO in St. Petersburg, Florida.

During the pendency of the appeal, in January 2012, the Veteran requested a TDIU due to his service-connected kidney, low back, and bilateral knee disabilities; however, the RO did not adjudicate the issue.   Nevertheless, the issue of entitlement to a TDIU is part and parcel of an increased rating claim when expressly raised by the veteran or reasonably raised by the record.   See Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities").  Hence, as the issue of entitlement to TDIU has been expressly raised by Veteran, the Board has jurisdiction over the issue because it is part of the increased rating claims on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA. The Board notes that VBMS contains additional private medical records that have been submitted by the Veteran following the August 2014 Statement of the Case (SOC).  Although the Veteran did not submit a waiver of Agency of Original Jurisdiction (AOJ) review of this additional evidence,  there is now an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).  Therefore, under the automatic waiver provisions, the Board will proceed with initial review of this additional private medical evidence, without referral to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to initial increased evaluations for the Veteran's service-connected tension headaches, and bilateral knee, lumbar spine, and right shoulder  disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The evidence of record reflects that the Veteran's bilateral testicular hydroceles manifested during active duty service.

2.  The evidence of record reflects that the Veteran's hepatic cyst manifested during active duty service.
CONCLUSIONS OF LAW

1.  Bilateral testicular hydroceles were incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A hepatic cyst was incurred in active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).

The Board finds that the evidence of record supports grants of service connection for bilateral hydroceles as well as for a hepatic cyst.  First, there is evidence of current disabilities.  In this regard, a March 2017 statement from Dr. A.B. (initials used to protect privacy) reported that the Veteran was diagnosed with bilateral hydroceles that developed in the months preceding his military discharge.  The physician further reported that the bilateral hydroceles have been growing during the past two years and that surgical intervention was recommended due to their size and associated discomfort.  See also March 2017 medical statement from Dr. J.D.  With respect to the liver cyst, an August 2011 upper abdominal CT conducted at H.N.N.N. revealed a small cyst measuring 0.7 cm at the level of segment 6-7 of the right hepatic lobule.  Subsequently, a May 2013 upper abdominal CT conducted at H.N.N.N. revealed a simple cyst measuring 1.2 cm in the right hepatic lobule.  The Board notes that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321  (2007).

Second, there is evidence of an in-service event, disease, or injury.  Specifically, the Veteran was diagnosed with bilateral small to moderate hydroceles and a hepatic cyst during active duty.  In that regard, an October 2010 in-service ultrasound of the scrotum with Doppler study revealed an enlarged left testicle and small to moderate hydroceles in both testicles.  In addition, an October 2010 pre-discharge VA examination noted a hydrocele in the left testicle and a nodule in the right testicle.  Additionally, a September 2010 in-service CT triple phase liver study revealed that the upper abdomen demonstrated a 4mm segment II of liver hypodensity, most likely representing a cyst.  

Moreover, the Board finds that the Veteran's statements are competent and credible evidence, which tend to support a grant of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).  In that regard, the Board observes that the Veteran's statements with respect to the in-service onset and continuity of symptomatology of the hydroceles and liver cyst have been consistent throughout the entire appeal period.  In addition, the Veteran's service treatment records and post-service private medical records contain contemporaneous clinical testing which support the diagnoses during service as well as during the appeal period.

Ultimately, the Board finds that the evidence of record establishes that the Veteran's bilateral testicular hydroceles and hepatic cyst manifested during active service and have been ongoing since separation from service.  As noted above, the Veteran has competently and credibly stated that the disorders began in service and have persisted since separation from service.  Significantly, there is no lay or medical evidence contrary to such an assertion.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral testicular hydroceles and a hepatic cyst are warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55  (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for bilateral testicular hydroceles is granted.

Service connection for a hepatic cyst is granted. 


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board notes that the most recent VA examinations were conducted in May 2012 (headaches) and July 2012 (shoulder, lumbar spine, knees).  The Veteran has since submitted lay statements and private medical evidence suggesting that these disabilities are now more severe than reflected in previous VA examination reports.  In this regard, where the evidence of record does not adequately reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327 (a) (2016).  

With respect to the claims for increased evaluations for right and left knee strain, private medical evidence reveals that the Veteran is diagnosed as having severe osteoarthrosis and lateral subluxation of the bilateral knees.  See Dr. R.C.'s March 2014 narrative summary.  Dr. R.C. determined that the Veteran's bilateral knee disabilities have continued to deteriorate over time as a result of biomechanical dysfunction caused by his antalgic and uneven gait, chronic low back and bilateral knee pain, and abnormal weight bearing.  Furthermore, his report reveals that the Veteran underwent serial Synvisc injections on three occasions in January 2014.  The physician also stated that the Veteran's knee disabilities limit his daily activities.  

In regard to the issue of an increased evaluation for thoracolumbar strain, Dr. R.C.'s March 2014 narrative summary also shows that the Veteran is diagnosed as having severe osteoarthrosis and ankyloses of the entire spine with peripheral neuropathy of the bilateral lower extremities and secondary fibromyalgia.  A December 2012 electromyography study conducted at H.N.N.N. shows that the Veteran was assessed with left L5 radiculopathy and irritability of the root at right L5.   Moreover, Dr. R.C.'s medical report indicates that the Veteran's thoracolumbar range of motion has become more limited since his last VA examination in July 2012.  The physician stated that the lumbar spine joint cartilage wore out and evolved into osteoarthrosis.  In addition, the Veteran has developed chronic pain, muscle spasms, antalgic gait, uneven posture, fatigue, lack of endurance, and loss of spine flexibility and function which have disturbed the Veteran's daily activities.  The Board notes that in November 2013, the Veteran was referred to physical therapy for his lumbosacral spine osteoarthrosis. Furthermore, the Veteran has claimed that his low back pain has caused incapacitating episodes.  See October 2014 Substantive Appeal. 

Regarding the right shoulder claim, the Veteran reported that he underwent right shoulder surgery in March 2013.  See October 2014 Substantive Appeal.  An October 2013 treatment note from H.N.N.N. shows that the Veteran was referred for physical therapy and was assessed with post-operative status for adhesive capsulitis in the right shoulder.  The Board notes that the claims file does not appear to contain a copy of the March 2013 right shoulder surgical report nor a complete record of any subsequent physical therapy; thus, it would be helpful if those medical records were obtained on remand for consideration of possible entitlement to a temporary total disability rating for the right shoulder pursuant to 38 C.F.R. § 4.30 for a period of convalescence following surgery.  

Moreover, the Board finds that the VA spine, knee, and shoulder examination reports of record, when taken together, reveal internally inconsistent findings and do not contain all of the findings needed to properly evaluate the disabilities on appeal.  See Correia v. McDonald, 28 Vet. App. 158  (2016); Mitchell v. Shinseki, 25 Vet. App. 32, 43-4  (2011); DeLuca v. Brown, 8 Vet. App. 202  (1995).  Based on the foregoing, the Board finds that updated and adequate VA examinations are warranted to ascertain the current severity and manifestations of the Veteran's right shoulder, thoracolumbar spine, and bilateral knee disabilities. 

In regard to the issue of an increased evaluation for tension headaches, the Veteran has essentially asserted that his headaches are productive of severe economic inadaptability.   Specifically, he stated that due to his headache pain, he cannot accomplish simple tasks at home.  Furthermore, he reported that he is afraid to look for employment because his headaches cause sleeplessness and weakness which render him unable to perform up to the standards required to work.  See October 2014 Substantive Appeal.  As such, the Board finds that an additional VA examination is warranted based on the allegation of worsening symptoms since the last VA examination in May 2012.

Finally, the issue of entitlement to TDIU is not ripe for review at this time, as it is inextricably intertwined with the issues being remanded herein.  See Henderson v. West, 12 Vet.App. 11, 20  (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, that matter is remanded to the AOJ as well.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, right shoulder, migraines, and lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should be made that the Veteran submit or request that VA attempt to obtain any additional non-VA treatment records, including any medical records pertaining to the Veteran's March 2013 right shoulder surgery and any subsequent physical therapy. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral knee strains.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, Dr. R.C.'s March 2014 medical summary and physical examination of the bilateral knees, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knee strain.  In particular, the examiner should provide the range of motion in degrees and state whether there is any ankyloses.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also state whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should address whether there is any additional functional impairment during flare-ups.

The examiner should also include a statement as to the effect of the Veteran's service-connected right and left knee disabilities on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his thoracolumbar spine strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, Dr. R.C.'s March 2014 medical summary and physical examination of the lumbar spine, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankyloses. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should address whether there is any additional functional impairment during flare-ups.

The Veteran has stated that the lumbar spine disorder causes incapacitating episodes.  The examiner must report the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since 2010 to the present if so indicated by the medical evidence of record. 

 The examiner must describe whether the disabilities have necessitated hospitalization, cause marked interference with employment, or demonstrate any other unusual features not encompassed by the schedular criteria.

The examiner should also describe the severity of any disorders associated with the service-connected lumbar spine disability, including neurological impairment in the bilateral lower extremities and fibromyalgia.  See Dr. R.C.'s March 2014 medical summary.

The examiner should also include a statement as to the effect of the Veteran's service-connected lumbar spine disability and associated manifestations on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his right shoulder adhesive capsulitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees for the Veteran's right shoulder.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also state whether there is malunion, nonunion, or dislocation of the clavicle or scapula with or without loose movement.  He or she should further state whether there is any ankylosis of scapulohumeral articulation or other impairment of the humerus.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

The examiner should also include a statement as to the effect of the Veteran's service-connected right shoulder disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his tension headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria. Specifically, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.

If the examiner determines that the Veteran does not have prostrating attacks or that not all headaches result in prostrating attacks, he or she should prove a clear explanation for that conclusion. 

The examiner should also include a statement as to the effect of the Veteran's service-connected headaches disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), the Veteran's claims file must be made available to the examiner for review.

6.  The AOJ should consider whether the Veteran is entitled to TDIU based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or a medical opinion, as is deemed necessary.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


